Citation Nr: 1431859	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to September 16, 2009, and a rating higher than 50 percent since, for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to October 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from March 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office.

Both claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).

A still additional claim of entitlement to service connection for residuals of a traumatic brain injury (TBI) has been raised by the record, but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it o the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

In regards to his claim for higher ratings for his PTSD and associated disorders, the Board sees the Veteran has not had a VA compensation examination assessing the severity his symptoms and consequent social and occupational impairment since September 2009, so for nearly 5 years.  Although the mere passage of time is insufficient reason to require a new examination, his most recent statements suggest his service-connected mental disability has worsened considerably.  He has asserted that he has had to significantly reduce his credit hours at school and that he and his wife are always arguing, indeed, to the point that they have separated.  He attributes these setbacks in his education and personal relationships to his PTSD and associated disorders.  Thus, he needs to be reexamined to reassess the severity of this service-connected disability.


Further, it is unclear whether his claims file contains all of the records of his mental health treatment.  In December 2009, he reported that he received mental health treatment through VA, at the Pensacola Outpatient Clinic (OPC) and at the Eglin Community Based Outpatient Clinic (CBOC).  The physical claims file only contains VA treatment records from April 2008 to June 2009, along with the reports of various VA compensation examinations; and the electronic ("Virtual VA") paperless portion of the claims file contains VA treatment records only dated from November 2011 to December 2012.  The Veteran alleged that his therapist at the Eglin CBOC had determined in June 2010 that the Veteran is unemployable, but the file does not contain any such record or opinion.  All outstanding mental health treatment records therefore must be obtained.

In regards to his derivative claim for a TDIU, the Veteran appears to have been enrolled in vocational rehabilitation, through VA, but there is no indication the records from that program were obtained and considered.  The Veteran has alleged that his participation in that program was reduced because of the impact of his service-connected disabilities.  These records must be obtained and reviewed.  If they do not contain adequate information regarding his employment history and his education and training, as well as the impact his service-connected disabilities on his ability to obtain or maintain substantially gainful employment, then an opinion must be obtained addressing this determinative issue.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's complete VA treatment records, including from the Pensacola OPC and Eglin CBOC dated from March 2010 to October 2011 and from November 2012 to the present.

Also ask that he identify all other sources of treatment he has received for his PTSD and panic disorder with agoraphobia, and obtain all other identified records.

2.  Obtain his VA Vocational Rehabilitation folder.

3.  After receipt of these additional records, have the Veteran reexamined to reassess the severity of his PTSD and panic disorder with agoraphobia.  The examiner is asked to review the claims file in conjunction with the examination and take a detailed history of relevant symptoms and consequent impairment, etc.

To this end, the examiner is asked to provide a comprehensive mental status evaluation and list all of the Veteran's associated symptoms and comment on their impact on his social and occupational functioning, including his ability to obtain or maintain employment that could be considered substantial gainful versus just marginal in comparison.  

The Board sees the Veteran was recently diagnosed with a TBI that impacts his memory, judgment, problem solving, and logic.  See VA treatment dated in December 2012.  Therefore, the examiner is also asked to comment on whether any of the Veteran's symptoms are more appropriately attributed to the TBI rather than to his service-connected PTSD and panic disorder with agoraphobia.  If, however, it is not possible to parcel out or differentiate what measure of symptoms are attributable to what specific disorder (meaning the mental disorder versus the TBI), then so state.  


4.  If, and only if, the Veteran's vocational rehabilitation records do not contain adequate information concerning his employment history and his education and training, as well as information and opinions on the effect his service-connected disabilities have on his ability to obtain and maintain substantial gainful employment, as opposed to just marginal employment, then forward the claims file to an appropriate examiner for an opinion on whether his service-connected disabilities, in aggregate, prevent him from obtaining and maintaining substantial gainful employment.  In this eventuality, this may require an examination, but this is left to the examiner's discretion as to whether an examination is needed.

The examiner is advised that service connection is in effect for:  obstructive sleep apnea, PTSD and panic disorder with agoraphobia, osteoarthritis of the right knee status post total knee arthroplasty, diabetes mellitus, left knee osteoarthritis status post-surgical repair, cervical spine degenerative joint disease, lumbar spine degenerative disc disease, bilateral hearing loss and tinnitus, bilateral plantar fasciitis, residuals of a uvulopalatopharyngoplasty surgery, hypertension, and residuals of laparoscopic cholecystectomy.

All opinions must be supported with explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.


5.  Ensure the examiner(s) provide sufficient information to properly rate the PTSD and panic disorder with agoraphobia, also to determine whether a TDIU is warranted.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

